DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10433253. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims discloses the limitation of claims of application as following for claims 2, 4, 14 and 16:
Patent						      Application
 1, 5, 8.  An apparatus of a non-access point (AP) station (non-AP STA), the apparatus comprising: 
memory;  and 
processing circuitry to: 

non-AP STA, the first frame indicating WUR capabilities of the non-AP STA;  
encode a second frame for transmission to the AP via the primary connectivity 
radio, the second frame indicating that a wake-up radio (WUR) receiver (WURx) 
of the non-AP STA is entering a power management mode, the second frame 
including a WUR mode element indicating whether the WURx is in an active state 
or a power-save state, wherein for the power save state the second frame 
further indicating duty cycle timing of the WURx, 
wherein when the WURx is in the power-save state of the power management mode, the processing circuitry configures the WURx to transition between an awake 
wherein when the WURx is in the active 
state of the power management mode, the processing circuitry configures the 
WURx to remain in the awake state and not transition between the awake and the 
doze states, and 
wherein when the non-AP STA is in the power management mode, the primary connectivity radio is configured to be in a doze state; enable the WURx to receive a WUR wake-up frame from the AP when the WURx is in the awake state; and in response to receipt of the WUR wake-up frame, configure the primary connectivity radio to transition from the doze state to an awake state. 

2, 6, 9.  The apparatus of claim 1, wherein the processing circuitry is further configured to: encode an acknowledgement for transmission from 
indicate to the AP that the primary connectivity radio in the awake state;  
decode a MAC protocol data unit (MPDU) received by the primary connectivity 
radio from the AP;  
encode an acknowledgement to the MPDU for transmission to the AP; 
configure the primary connectivity radio to transition to the doze state based upon transmission of the acknowledgement to the MPDU;  and 
enable the WURx to continue to operate in accordance with either the active state or 
the power-save state of the power management mode as indicated by the WUR mode element. 
3, 7, 10.  The apparatus of claim 1, further comprising the WURx, the WURx decodes 
the wake-up frame. 
 

comprising: 
memory;  and 
processing circuitry to: 


encode a second frame for transmission to the AP, the second frame comprising a WUR mode element indicating that the non-AP STA is requesting to enter WUR mode, the WUR mode element indicating duty cycle timing, including a duty cycle period, for operating in the WUR mode;  





wherein when the non-AP STA is in the WUR mode, the processing circuitry is configured to cause the non-AP STA to transition between an awake state and a doze state in accordance with the duty  
wherein when the non-AP STA is in the WUR mode, the processing circuitry is configured to enable the non-AP STA to receive a WUR wake-up frame from the AP when the non-AP STA is in the doze state based on the duty cycle timing, and wherein in response to receipt of the WUR wake-up frame, the processing circuitry is configured to transition the non-AP STA from the doze state to the awake state. 
4, 16.  The apparatus of claim 3, wherein in response to the WUR wake-up frame, the processing circuitry is configured to encode a third frame for transmission to 


.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasslin [US 2019/0364503] in view of Marin [US 2020/0084720].
As claim 2, Kasslin discloses Marin discloses an apparatus of a non-access point (AP) station (non-AP STA), the apparatus comprising: memory; and processing circuitry to: encode a first frame for transmission to an AP, the first frame indicating that the non-AP STA is a wake-up radio (WUR) non-AP STA, the first frame indicating WUR 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying wakeup interval with request frame to allow device to enter sleep mode as disclosed by Marin into the teaching of Kasslin.  The motivation would have been to reserve a life of battery.
As claim 3, Kasslin discloses after transition to the awake state, the processing circuitry is to configure the non-AP STA to receive buffered data from the AP [Fig 6, Ref 610, 612, 613, 614 discloses Access node has a data for wireless device, send a wakeup to wireless device in order to request wireless device to transition from sleeping mode into wakeup mode to receive data].
As claim 4, Kasslin discloses in response to the WUR wake-up frame, the processing circuitry is configured to encode a third frame for transmission to the AP indicating that the non-AP STA is in the awake state [Fig 7, Ref 700 discloses wireless device send a frame to access node after receiving wake-up frame to notify wireless device at wakeup mode].

 As claim 6, Marin discloses in response to receipt of the WUR wake-up frame, the processing circuitry is configured to transition the non-AP STA from the doze state to the awake state at a predetermined time [Fig 6, wakeup delay is a time to transition from sleep to active]. 
	As claim 7, Kasslin discloses decode a trigger frame received from the AP [Fig 6, 612 is trigger frame which is decode by device].
As claim 8, Kasslin discloses a baseband processor to generate baseband signals, and wherein the memory is configured to store the WUR mode element [Fig 2, Ref 202 includes memory for enter sleeping mode, Fig 4, Ref 404 and Fig 8, Ref 20].
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Kasslin and Marin as applied claim 1 and further in view of Bendlin [US 2018/0206214].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As claim 9, Kasslin and Marin fail to disclose what Bendlin discloses a direct conversion mixer [Fig 22, 2206a], the direct conversion mixer configured to directly downconvert RF signals to baseband signals for the baseband processor [Fig 22, 2204], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame received from the AP [Fig 22 discloses a device for receiving a signal and decoding a received signal]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a direct conversion mixer, the direct conversion mixer configured to directly downconvert RF signals to baseband signals for the baseband processor, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame received from the AP as disclosed by Bendlin into the teaching of Kasslin and Marin.  The motivation would have been to reserve a life of battery.
As claim 10, Bendlin discloses super-heterodyne mixer, the super-heterodyne mixer configured to downconvert RF signals to intermediate frequency signals prior to generation of baseband signals [Par. 0183], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame [Fig 22 discloses a device for receiving a signal and decoding a received signal]. 
 As claim 11, Bendlin discloses mixer circuitry to downconvert RF signal to baseband signals [Fig 22, 2206a]; and synthesizer circuitry [Fig 22, 2206d], the synthesizer circuitry comprising one of a fractional-N synthesizer or a fractional N/N+1 synthesizer [Par. 0186-0187], the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry [Par. 0187], wherein the processing circuitry is 
As claim 12, Bendlin discloses mixer circuitry [Fig 22, 2206a] to downconvert RF signal to baseband signals; and synthesizer circuitry [Par. 0186], the synthesizer circuitry comprising a delta-sigma synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry [Par. 0187], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame [Fig 22 discloses a device for receiving a signal and decoding a received signal]. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Kasslin and Marin as applied claim 1 and further in view of Adachi [US 2018/0206193].
Kasslin and Marin fails to disclose what Adachi discloses transceiver circuitry coupled to the processing circuitry, the transceiver circuitry coupled to two or more antennas for receiving signaling in accordance with a multiple-input multiple-output 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using MIMO scheme for exchanging signals between the devices as disclosed by Adachi into the teaching of Kasslin and Marin.  The motivation would have been to improve throughput of signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414